O’Brien, S.
All of the legatees represented by the attorney-in-fact who applies for letters of administration c. t. a., are aliens, not inhabitants of this State. They are, therefore, incompetent to receive letters (Surrogate’s Court Act, § 94, subd. 3); and cannot designate another to receive letters for them (Surrogate’s Court Act, § 118; Matter of Kroog, 84 Misc. 676, 683.) Letters will be *255awarded to the public administiator who has appeared herein for the purpose of requesting their issuance to him. Submit decree on notice accordingly.